Citation Nr: 0100712	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
seizure disorder and neurological disorder claimed as 
secondary to exposure to DDT.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1999, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a seizure disorder and neurological disorder 
claimed as secondary to exposure to DDT.  


REMAND

In a VA Form 9, received in April 1999, the veteran indicated 
a desire to appear at a personal hearing at a local VA office 
before a member, or members, of the Board.  He was afforded a 
local RO hearing in October 1999 which was conducted by a 
local hearing examiner.  In November 2000, the Board sent the 
veteran a letter requesting that he clarify whether he still 
desired a hearing before a member of the Board.  The letter 
included the statement that if a reply was not received 
within thirty days of the date of the letter, the Board would 
assume a hearing was still desired before a member of the 
Board at the RO.  The veteran did not respond to the Board's 
November 2000 letter.  As of this date, he has not been 
scheduled to appear at a Travel Board hearing, and it appears 
the claims file was sent to the Board prematurely in light of 
his request for a hearing.  A hearing on appeal must be 
granted when, as in this case, an appellant expresses a 
desire for a hearing.  38 C.F.R. § 20.700(a) (2000).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be advised that he is free to submit 
additional evidence at the time of the 
hearing.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




